      Case 1:17-cv-02659-TNM Document 38 Filed 10/03/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 EQUAL RIGHTS CENTER,

                        Plaintiff,

                        v.                           Case No. 1:17-cv-02659 (TNM)

 MID-AMERICA APARTMENT
 COMMUNITIES, INC. et al.,

                        Defendants.


                                          ORDER

   The Court has reviewed the Parties’ Stipulation Regarding Settlement, the pleadings,

and the relevant law. The Parties agree that the terms of this Consent Order shall fully

and finally resolve all claims raised by the Equal Rights Center (“ERC” or the “Plaintiff”)

in its Amended Complaint. The Parties further agree that nothing in this Order

constitutes or may be construed as an admission of liability as to the Plaintiff’s

allegations, all of which are expressly denied by Mid-America Apartment Communities,

Inc. and Mid-America Apartments, L.P. (collectively, the “Defendants” or “MAA”).


   Accordingly, it is hereby


   ORDERED that the Court has jurisdiction over the subject matter of this action; it is

further

   ORDERED that the provisions of this Order shall be binding on the Parties, their

respective subsidiaries, and their successors and assigns for two years, the term of this

Consent Order; it is further
      Case 1:17-cv-02659-TNM Document 38 Filed 10/03/18 Page 2 of 5



    ORDERED that MAA will immediately adopt the criminal screening policy agreed

to by the Parties at the multifamily housing properties that MAA owns or manages. A

copy of this policy is attached as Exhibit A, which has been filed under seal. The Court

has reviewed this policy and has determined that it complies with the requirements of the

Fair Housing Act; it is further

    ORDERED that if, during the term of this Consent Order, MAA determines that it is

necessary to materially modify the criminal screening policy, it will provide a copy of

any proposed modifications to the Plaintiff at least thirty days prior to the effective date

of the proposed modification; the Plaintiff shall have thirty (30) days to respond in

writing, and MAA will consider the Plaintiff’s comments in good faith; it is further

    ORDERED that ERC will provide MAA with a copy of its W9 form within ten (10)

days of the date of this Order; it is further

    ORDERED that MAA shall pay to ERC and its counsel the sum of $180,000 via

check or wire transfer within thirty (30) days of entry of this Order (the “Settlement

Payment”); it is further

    ORDERED that upon receipt of the Settlement Payment, ERC, on behalf of itself

and its past and present officers, directors, agents, attorneys, employees, insurers,

subsidiaries, affiliates, subrogees, successors, heirs, and assigns and any other persons or

entities claiming by, through, or under ERC (“Releasors”), in consideration of the timely

performance by MAA of the obligations set out herein, release, acquit, and discharge

MAA, and their past and present officers, shareholders, directors, agents, attorneys,

employees, insurers (including but not limited to Liberty Insurance Underwriters and

Ironshore Insurance Services LLC), subsidiaries, corporate parents, affiliates,



                                                2
      Case 1:17-cv-02659-TNM Document 38 Filed 10/03/18 Page 3 of 5



predecessors (including but not limited to Post Properties), subrogees, successors, and

assigns (“Releasees”), from all actions, causes of action, suits, debts, dues, sums of

money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,

controversies, agreements, promises, variances, trespasses, damages, judgments, extents,

executions, claims, and demands whatsoever, in law, or equity, known or unknown,

which the Releasors ever had or now have against Releasees for, upon, or by reason of

any matter, cause, or thing whatsoever from the beginning of the world to the date of this

Consent Order, related to the criminal screening policies of MAA and Post Properties and

to the Fair Housing Act and the Americans with Disabilities Act or a state or local civil

rights law, except for the obligations evidenced by this Consent Order; it is further

   ORDERED that, by agreement of the Parties, the provision of this Order releasing

claims shall survive the expiration of this Consent Order; it is further

   ORDERED that prior to initiating an administrative action or lawsuit against the

Defendants based on conduct ERC deems to be a violation of federal, state, or local fair

housing laws not previously released, ERC will provide written notice to Defendants,

provide a sixty (60) day period to investigate the issue or to otherwise convince the ERC

why the conduct should not be considered a violation, and a sixty (60) day period to

remove the issue or make substantial progress toward removing the issue. Any written

notice to MAA shall be provided to Robert DelPriore, Esq., 6815 Poplar Avenue, Suite

500, Germantown, TN 38138 with a copy to Lynn Calkins, Holland & Knight, LLP, 800

17th Street, N.W., Suite 1100, Washington, D.C. 20006. Should the contact for written

notice change, Defendants shall provide updated information to ERC to the attention of

the Executive Director at 820 First Street, N.E., Suite LL160, Washington, D.C. 20002



                                              3
      Case 1:17-cv-02659-TNM Document 38 Filed 10/03/18 Page 4 of 5



with a copy to John Relman, Relman, Dane & Colfax PLLC, 1225 19th Street, N.W.,

Suite 600, Washington, D.C. 20036; it is further

   ORDERED that, except as set forth herein, the Parties shall bear their own expenses,

costs, and attorneys’ fees in connection with the Lawsuit, including but not limited to the

negotiation and execution of this Consent Order; it is further

   ORDERED that the Court will retain jurisdiction for the duration of this Consent

Order to enforce its terms. Any party may move the Court to extend the duration of this

Decree for good cause shown; it is further

   ORDERED that the Parties will endeavor in good faith to resolve informally any

differences regarding interpretation of and compliance with this Consent Order prior to

bringing such matters to the Court for resolution. However, in the event of a failure by

either Party to perform in a timely manner any act required by this Consent Order or

otherwise to act in accordance with any provision hereof, the other Party may move this

Court to impose any remedy authorized by law or equity, including, but not limited to, an

order requiring performance of such act or deeming such act to have been performed, and

an award of any damages, costs, and reasonable attorneys’ fees which may have been

occasioned by the violation or failure to perform; and it is further

   ORDERED that notice to the Parties may be given by first-class mail and email as

follows:

   To Equal Rights Center:
   c/o Kate Scott
   820 First Street, N.E.
   Suite LL160
   Washington, D.C. 20002




                                              4
     Case 1:17-cv-02659-TNM Document 38 Filed 10/03/18 Page 5 of 5



   with copy to counsel:

   John Relman, Esq. Relman,
   Dane & Colfax PLLC
   1225 19th Street, N.W. Suite 600
   Washington, D.C. 20036
   jrelman@relmanlaw.com

   Catherine Cone, Esq.
   Washington Lawyers’ Committee for Civil Rights and Urban Affairs
   11 Dupont Circle, NW Suite 400
   Washington, D.C. 20036
   catherine_cone@washlaw.org

   To MAA:
   c/o Robert DelPriore, Esq.
   6815 Poplar Ave, Suite 500
   Germantown, TN 38138
   robert.delpriore@maa.com

   with copy to counsel:

   Lynn Calkins, Esq.
   Holland & Knight LLP
   800 17th Street N.W., Suite 1100
   Washington, D.C. 20006
   lynn.calkins@hklaw.com



   SO ORDERED.

                                                                    2018.10.02
                                                                    11:42:54 -04'00'
Dated: October 2, 2018                          TREVOR N. MCFADDEN
                                                United States District Judge




                                        5
